Citation Nr: 0217731	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  99-12 186	)	DATE
	)
	)



THE ISSUE

Whether a June 1982 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for 
pulmonary sarcoidosis should be revised or reversed based 
on clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Clark Evans, Attorney


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran had active service from January 1972 to April 
1973 and from January to December 1974.

This matter comes before the Board from a July 1998 motion 
from the veteran for revision or reversal on the grounds 
of CUE of a June 1982 Board decision that denied service 
connection for pulmonary sarcoidosis.

In December 2000, the Board denied the veteran's motion on 
the grounds that she failed to meet the threshold pleading 
requirements for revision of the Board decision on the 
grounds of CUE under 38 C.F.R. § 20.1404(b) (2000).  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).

In December 2001, the Court vacated the Board's December 
2000 decision because the Board relied on 38 C.F.R. 
§ 20.1404(b) (2000) in denying the claim, and that 
regulation was invalidated four days later by Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), 
cert. denied, 121 S.Ct. 1605 (2001), because the 
regulation allowed for the "denial" of motions that failed 
to meet pleading requirements for CUE and, therefore, in 
conjunction with Rule 1409(c), it operated to prevent 
Board review of that issue "on the merits", which was 
contrary to the statutory requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by the Board 
on the merits."  The Board since has amended section 
20.1404(b) so that motions which fail to meet pleading 
requirements for CUE are now "dismissed without prejudice 
to refiling", rather than denied.  38 C.F.R. § 20.1404(b) 
(2002).

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 1991 & Supp. 2002).  Among other 
things, this law eliminated the former requirement in the 
law that a claimant submit a well grounded claim before 
being afforded assistance in the claim's development by 
VA.  The new law also clarified the obligations of VA with 
respect to the duty to notify claimants what information 
or evidence is needed in order for the claim to be 
granted, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
law applies to all claims filed on or after the date of 
its enactment and to claims filed before the date of 
enactment and not yet subject to a final decision as of 
that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, 
Note (West Supp. 2002).

Despite its potentially broad applicability to all claims 
filed in its wake, the VCAA has little, if any, bearing on 
the motion for CUE filed in this case.  First, a motion 
for CUE is distinct from an ordinary claim for VA benefits 
and "should not be governed by statutes . . . which apply 
to regular claims for benefits. Disabled American Veterans 
v. Gober, 234 F.3d at 704; 38 C.F.R. § 20.1411(c), (d) 
(2002); but see Holiday v. Principi, 14 Vet. App. 280, 289 
(2001).  Second, a motion for CUE, by its nature, involves 
only evidence that was before the Board at the time it 
rendered the decision in which the moving party alleges 
CUE.  Thus, there is no evidentiary development to be 
done.  The motion sets forth legal arguments about errors 
in a prior final decision based on the law and the 
evidence extant at the time of that decision.  
Accordingly, the Board concludes that the VCAA provides no 
requirements that must be fulfilled and which have not 
been fulfilled before the Board may review the motion for 
CUE, and there is no prejudice to the veteran in deciding 
her motion.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).


FINDINGS OF FACT

1.  In a June 1982 decision, the Board denied entitlement 
to service connection for pulmonary sarcoidosis.

2.  The veteran has alleged that service connection for 
pulmonary sarcoidosis should have been granted because the 
evidence supported the claim and because the Board failed 
to fulfill the duty to assist and failed to follow or 
ignored governing law and regulations.



CONCLUSION OF LAW

The June 1982 Board decision denying service connection 
for pulmonary sarcoidosis was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 2002); 38 
C.F.R. § 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally claimed service connection for 
pulmonary sarcoidosis in October 1980.  That claim was 
denied in a January 1981 rating decision.  The veteran 
appealed to the Board which denied her claim in June 1982.  
Over the years, the veteran attempted many times to reopen 
her claim for service connection for pulmonary 
sarcoidosis.  In July 1998, the veteran submitted numerous 
statements to the RO alleging errors in previous decisions 
on her claims for service connection for pulmonary 
sarcoidosis.  In February and March 1999, she submitted 
statements requesting to reopen her claim for service 
connection for pulmonary sarcoidosis and also alleging 
"clear and unmistakable error".  She was not specific 
about which decisions she was alleging were erroneous.  In 
May 1999, the RO denied her petition to reopen her claim 
for service connection for pulmonary sarcoidosis and 
denied her claim for revision in its January 1981 rating 
decision based on CUE, noting that that decision had been 
appealed to the Board which had also denied the claim in 
June 1982.

Construing her statements as a motion for CUE in the June 
1982 Board decision, the Board advised the veteran in a 
June 1999 letter that final CUE regulations regarding 
Board decisions had been published, and she was provided a 
copy of those regulations.  She was informed that the 
Board would wait 60 days before adjudicating her claim, 
and she would have to notify the Board in writing if she 
did not desire for the Board to proceed with adjudicating 
her claim of CUE.  In November 1999, the Board informed 
the appellant that it would proceed with adjudication of 
her CUE claim.  In February 2000, the veteran responded by 
submitting additional evidence and indicating her desire 
to have the Board proceed with adjudication of her CUE 
claim.

VA regulations require that certain basic filing 
requirements be met in order for the Board not to dismiss 
the motion without prejudice to refiling.  These 
requirements include that the motion be in writing; be 
signed by the moving party or that party's representative; 
include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  38 C.F.R. § 20.1404(a).  The motion in 
this case meets these requirements.

The regulations also provide that, if the applicable 
decision involved more than one issue on appeal, the 
motion must identify the specific issue, or issues, to 
which the motion pertains.  In this case, the veteran has 
made clear that the only issue that was denied by the 
Board in the June 1982 decision with which she is alleging 
CUE was the denial of service connection for pulmonary 
sarcoidosis.  Accordingly, the motion also meets the 
filing requirement of identifying the specific issue to 
which the motion pertains.  38 C.F.R. § 20.1404(a).

The regulations also require that the motion set forth 
clearly and specifically the alleged [CUE], or errors, of 
fact or law in the Board decision, the legal or factual 
basis for such allegations, and why the result would have 
been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations 
or failure to give due process, or any other general, non 
specific allegations of error, are insufficient to satisfy 
the requirement.  Motions that fail to comply with these 
requirements shall be dismissed for lack of specificity 
without prejudice to refiling.  38 C.F.R. § 20.1404(b).

In this case, the veteran has alleged in her many and 
various statements that the June 1982 Board erred as 
follows:

(1) in not notifying her of its decision until a few 
years after it was issued; 

(2) in failing to obtain all of her service medical 
records; 

(3) by finding that pulmonary sarcoidosis did not 
exist in service;

(4) by failing in its duty to assist;

(5) by incorrectly applying statutory and regulatory 
provisions in existence at 
the time of the June 1982 decision, including the 
presumptive provision for
sarcoidosis in 38 C.F.R. §§ 3.307(a), 3.309(a);

(6) in not listing and describing each item of 
evidence it considered in
reaching its decision; and

(7) in relying on the medical knowledge of the 
medical member sitting on 
the June 1982 Board panel.

Although the Board notes that some of the veteran's 
allegations of error are quite general and nonspecific and 
that she has not stated precisely why the outcome of the 
case would have been manifestly different had the Board 
not erred as she alleges, the Board concludes that the 
veteran has alleged CUE with sufficient clarity and 
specificity by citing specific regulations, extant at the 
time of the Board's June 1982 decision, which she feels 
were misapplied, for the Board to conduct a review of her 
motion on the merits.  Therefore, dismissal of his motion 
for lack of specificity without prejudice to refiling is 
not necessary in this case.  38 C.F.R. § 20.1404(b).

VA regulations define what constitutes CUE and what does 
not, and they provide in pertinent part:

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind 
of error.  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels 
the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different 
but for the error.  Generally, either 
the correct facts, as they were known 
at the time, were not before the Board, 
or the statutory and regulatory 
provisions extant at the time or 
incorrectly applied.

(b)  Record to be reviewed.  --(1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant 
revision of a Board decision on the 
grounds of clear and unmistakable 
error, there must have been an error in 
the Board's adjudication of the appeal 
which, had it not been made, would have 
manifestly changed the outcome when it 
was made.  If it is not absolutely 
clear that a different result would 
have ensued, the error complained of 
cannot be clear and unmistakable.

(d)  Examples of situations that are 
not clear and unmistakable error. -- 
(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board 
decision.

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear 
and unmistakable error does not include 
the otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change made in the 
interpretation of the statute or 
regulation.

38 C.F.R. § 20.1403 (2002).

CUE is a term of art in the law that refers to a special 
type of error that is alleged to have been made in a prior 
final decision.  To the extent that the veteran's 
allegation that she did not receive a copy of the 1982 
Board decision at the time it was issued but rather some 
years later may be construed as an argument that the 
Board's 1982 decision is not final, the Board notes that 
there is a presumption of regularity under which it is 
presumed that government officials have properly 
discharged their duties.  The presumption of regularity is 
not absolute; it may be rebutted by the submission of 
clear evidence to the contrary.  Ashley v. Derwinski, 2 
Vet. App. 307, 308-309 (1992).  Here, attached to the 
original Board decision in the claims file is a cover 
letter indicating that a copy of the Board decision was 
mailed to the veteran and her representative.  That letter 
bears the most recent address then of record for the 
veteran, as provided by the veteran in her VA Form 1-9 of 
March 1982.  It has been held that the mere "Evidence of 
nonreceipt by either the veteran or the veteran's 
representative, standing alone, is not the type of clear 
evidence to the contrary which would be sufficient to 
rebut the presumption of regularity."  Ashley, 2 Vet. App. 
at 309.  In this case, the veteran offers nothing more 
than her allegation that she did not receive a copy of the 
1982 Board decision, and this is not sufficient to rebut 
the presumption of regularity or to challenge the finality 
of the June 1982 Board decision.

The veteran also has contended that not all of the service 
medical records are now on file, although it is not 
specifically alleged that service medical records were not 
on file at the time of the 1982 Board decision.  "Where 
there is a breach of the duty to assist in which the VA 
failed to obtain pertinent SMRs specifically requested by 
the claimant and failed to provide the claimant with 
notice explaining the deficiency, the claim does not 
become final for purposes of appeal."  Hayre v. West, 188 
F.3d 1327, 1334 (Fed.Cir. 1999) (with citation to 
applicable VA M21-1, Part VI, 6.04).  However, in this 
case there was no specific request by the veteran to 
obtain any service medical records that were not before 
the Board in 1982.  Accordingly, the Board concludes that 
the 1982 Board committed no grave procedural error of the 
type consistent with the holding of the United States 
Court of Appeals for the Federal Circuit in Hayre that 
kept its decision from becoming final.

The Board's June 1982 decision found that the veteran's 
pulmonary sarcoidosis did not exist during the veteran's 
active service and was first manifested in 1979, more than 
one year after the veteran's discharge from active 
service.  Thus, it was concluded that the veteran's 
pulmonary sarcoidosis was not related to the veteran's 
active service, and the claim was therefore denied.  In 
the veteran's July 1998 motion and in later statements, 
she essentially argued that the Board erred in concluding 
that the evidence of record, in June 1982, did not 
establish that her pulmonary sarcoidosis existed during 
her active service.  The veteran has alleged that the June 
1982 decision was the product of error essentially because 
the Board failed to conclude that symptoms demonstrated 
during service were early manifestations of pulmonary 
sarcoidosis.  Such an allegation does not constitute CUE 
because it asserts nothing more than disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d)(3).

In addition, the veteran has contended that there was 
error in the decision because the Board or VA failed in 
its duty to assist.  Nonspecific allegations of failure in 
the duty to assist likewise cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(2).

The veteran also has argued that there was CUE in the June 
1982 Board decision because the Board incorrectly applied 
the statutory and regulatory provisions extant at that 
time.  A March 1999 statement by the veteran indicates her 
belief that there is a presumptive period of five years 
for establishing service connection for sarcoidosis.  In 
her February 2000 arguments, she points to a three year 
presumption for tuberculosis.  38 C.F.R. § 3.307(a)(3).

Section 3.307(a) specifically provided at the time of the 
June 1982 Board decision, as it does today, that "[a] 
chronic . . . disease listed in § 3.309 will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence 
of such disease during the period of service.  No 
condition other than one listed in § 3.309(a) will be 
considered chronic."  38 C.F.R. § 3.307(a) (1981).  In 
addition, section 3.309(a) specifically stated, "The 
following diseases may be considered for service 
connection although not otherwise established as incurred 
in service if manifested to a compensable degree within 
the applicable time limits under § 3.307 following service 
in a period of war or following peacetime service on or 
after January 1, 1947."  38 C.F.R. § 3.309(a) (1981).  
Sarcoidosis was one of the diseases listed under 
section 3.309(a), and section 3.307(a)(3) provided, "The 
disease must have become manifest to a degree of 10 
percent or more with 1 year (for . . . tuberculosis within 
3 years . . .) from the date of separation from 
service. . . ."  38 C.F.R. § 3.307(a)(3) (1981).

Thus, the Board's June 1982 decision reflects that, in 
noting that the applicable presumptive period for 
sarcoidosis was only one year, it appropriately applied 
the governing laws and regulations regarding establishing 
service connection for sarcoidosis, including 
consideration of presumptive service connection for a 
veteran serving more than 90 days during a period of war 
if sarcoidosis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such 
service.  Because the 1982 Board's application of these 
laws was not error at all, its application of them cannot 
be CUE.

The veteran has also argued that the 1982 Board erred in 
not citing or describing all of the service medication 
notations particularly those dealing with respiratory 
complaints and treatment.  However, the Board was not 
required to list and discuss the impact of each piece of 
evidence contained within the claims file but, rather, 
only to give the reasons or bases for its decision.  
Moreover, the veteran has not indicated how not listing 
and discussing each item of evidence manifestly changed 
the outcome of the Board's decision.  In other words, she 
has not stated how not listing and discussing each item of 
evidence was CUE.  Accordingly, her allegation cannot 
constitute a basis for finding CUE.  38 C.F.R. 
§ 20.1403(c).

The veteran also has alleged that the Board was required 
to rely only upon independent medical evidence on file and 
not the opinion of the physician sitting on the Board's 
panel in 1982.  The 1982 Board concluded that inservice 
complaints were not forerunners or symptoms of the 
subsequently diagnosed sarcoidosis but "were much more 
readily attributable to the veteran's various other 
physical problems in service including pregnancies and 
upper respiratory infections."  Specifically, in its 1982 
decision, the Board noted that "sarcoidosis is a disorder 
which appears first on radiographic examinations and 
physical findings generally appear when the disorder has 
progressed to a certain stage."  The Board also cited 
medical findings reflected in the medical reports of 
record to support its conclusion that the sarcoidosis was 
not incurred during service.  See Board decision of June 
21, 1982, p. 5.

In 1982, the Court did not yet exist and the Board was 
without the judicial interpretation of certain laws and 
regulations such as the one provided in Colvin v. 
Derwinski requiring the Board to rely on independent 
medical evidence to support its findings and not to refute 
medical evidence in the record with its own 
unsubstantiated medical conclusions.  Colvin, 1 Vet. App. 
171, 175 (1991), overruled on other grounds by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Prior to judicial 
review beginning in the 1990s, it appears to have been 
contemplated that VA rating specialists at the ROs and 
Board Members, the panels of which typically included a 
physician, would bring a certain amount of medical 
expertise in reviewing the evidence of record in cases 
which came before them, and there was no legal bar to 
their reliance on the expertise they had developed in 
adjudicating claims.  Consequently, the Board could rely 
on the medical knowledge of the sitting medical member of 
the Board in rendering its decisions.  Because CUE does 
not include the otherwise correct application of the law 
where, subsequent to the Board decision challenged, there 
has been a change made in the interpretation of the law, 
the Board concludes that the veteran's allegation that the 
1982 Board committed CUE by relying on the medical 
expertise of the sitting medical member cannot be CUE.  38 
C.F.R. § 20.1403(e) (2002).

For the foregoing reasons or bases, the Board concludes 
that the veteran's motion for revision or reversal of the 
June 1982 decision of the Board that denied service 
connection for pulmonary sarcoidosis based on CUE must be 
denied.


ORDER

The motion for revision or reversal of the June 1982 
decision of the Board that denied service connection for 
pulmonary sarcoidosis based on CUE is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 



